Citation Nr: 1328386	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-43 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND


The Veteran served on active duty from December 1964 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2007 and April 2009 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.  

The Board notes that the instant matters were most recently 
before the Board in May 2012, at which time the Board denied 
entitlement to an initial disability rating greater than 50 
percent for PTSD and to TDIU.  Thereafter, the Veteran filed 
an appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2013, the Veteran's representative 
and VA's General Counsel filed a Joint Motion with the Court 
to vacate the Board's decision and remand the case, which 
was granted by the Court that same month.  The basis for the 
Joint Motion included the Board's failure to provide 
sufficient reasons and bases for its determination that the 
Veteran was not entitled to a rating greater than 50 percent 
for PTSD, as well as a finding that the Board employed an 
incorrect standard in determining that TDIU was not 
warranted.

Notably, the last VA compensation examination concerning the 
Veteran's service-connected PTSD was conducted in April 
2010.  As pointed out by the parties in the Joint Motion, 
the Veteran's June 2011 Form 9 (Appeal to the Board of 
Veterans' Appeals) contains statements that tend to indicate 
that the Veteran's PTSD symptomatology has increased in 
severity since the April 2010 VA examination.  In light of 
the Veteran's assertions, the Board finds that a remand of 
the Veteran's claim for a higher initial rating is necessary 
for the Veteran to be scheduled for another VA examination 
to determine the current severity of his PTSD, as the 
evidence suggests that there has been a material change in 
his disability.  See Palczewski v. Nicholson, 21 Vet. App. 
174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); 38 C.F.R. § 3.327(a) (2012) (duty to provide a 
thorough and contemporaneous examination is triggered when 
the "evidence indicates there has been a material change in 
a disability or that the current rating may be incorrect").  
An examination is also necessary given that more than three 
years have passed since her last VA examination.  The 
evidence has become stale, at least as it pertains to the 
current level of disability. 

Given the Veteran's reported increase in symptom severity, 
the Board also finds it necessary to remand the issue of 
entitlement to TDIU, as evidence obtained on remand may be 
relevant to determining whether TDIU is warranted.  In this 
regard, the Board finds that it would be helpful if the VA 
examiner again addressed whether the Veteran's service-
connected disabilities render him unemployable.  See 38 
U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1995) (stating that VA has a duty to 
supplement the record by obtaining an examination, which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work).  Such 
opinion must be based upon consideration of the Veteran's 
current medical condition as well as his documented history 
and assertions, to include employment history and education, 
and medical evidence associated with the record.  38 
U.S.C.A. § 5103A.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should ensure that all 
relevant VA treatment records have been 
associated with the Veteran's paper or 
virtual claims folder.  

2.  After completing the development 
requested in paragraph 1 above, the AOJ 
should schedule the Veteran for a VA 
examination in connection with his claim 
for a higher initial evaluation for his 
service-connected PTSD and for 
entitlement to TDIU.  The claims folder, 
and a copy of this remand, must be 
provided to and reviewed by the examiner 
as part of the examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2012).)

The examiner should make all findings 
necessary to apply the rating criteria, 
paying particular attention to assessing 
the severity of any PTSD symptoms and 
assigning a GAF (Global Assessment of 
Functioning) score under Axis V.  The 
examiner should specifically consider 
the Veteran's PTSD symptomatology, to 
include thoughts of suicide, lack of 
personal care, and panic attacks as 
reported in the Veteran's June 2011 VA 
Form 9, and provide an assessment of how 
the Veteran's PTSD symptoms affect his 
occupational and social functioning.  

The examiner should be asked to 
reconcile his or her findings and 
conclusions with the findings concerning 
the Veteran's level of occupational and 
social impairment and assigned GAF 
scores throughout the claims period.  
The examiner should explain the 
differences in the GAF score of 49 
provided by a VA clinician in October 
2007 and those provided by the VA 
examiners.  (If the scores reflect a 
change in symptoms from one examination 
to the next, this should be stated.)

To the extent possible, the examiner 
should also provide a longitudinal 
analysis of the Veteran's PTSD from 2006 
forward, and if possible, attempt to 
differentiate between symptoms related 
to his PTSD diagnosis and those related 
to nonservice-connected personality 
disorder.

If the examiner's conclusions and 
opinions differ with any conclusions or 
opinion already of record with respect 
to the severity of the Veteran's PTSD or 
assessment of functioning, the rationale 
for these differences must be explained.  
A complete rationale should be provided 
for all opinions expressed.

The examiner should also comment on the 
Veteran's employment and employability.  
(A detailed history of education and 
employment should be taken.)  The 
examiner is requested to provide an 
opinion as to whether the Veteran is 
unable to secure or follow substantially 
gainful employment consistent with the 
Veteran's education and occupational 
experience on account of his service-
connected disabilities.  (In addition to 
PTSD, the Veteran is service-connected 
for tinnitus.)  The examiner should 
discuss the April 2010 VA examiner's 
finding that the Veteran may be 
unemployable due to his nonservice-
connected personality disorder and state 
whether he/she agrees or disagrees with 
this finding and why.  A complete 
rationale for the opinion provided, to 
include citation to pertinent evidence 
of record and/or medical authority, as 
appropriate, should be set forth.

3.  The AOJ must ensure that all medical 
examination reports and opinion reports 
comply with this remand and the 
questions presented in the request, 
especially with respect to the 
instructions to provide an assessment of 
how the Veteran's PTSD symptomatology 
affects his social and occupational 
functioning.  If the report is 
insufficient, it must be returned to the 
examiner for necessary corrective 
action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, the 
AOJ should readjudicate the issue of 
entitlement to an initial rating greater 
than 50 percent PTSD.  The AOJ must also 
readjudicate the issue of whether a 
rating of TDIU is warranted, to include 
determining whether referral for 
extraschedular consideration is 
warranted  If any benefit sought is not 
granted, the Veteran should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted. No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


